Exhibit 10.2

 

Execution Copy

 

MASTER LEASE AGREEMENT

 

This Master Lease Agreement (this “Agreement”), dated as of June 30, 2017, is
made between Wells Fargo Equipment Finance, Inc., a Minnesota corporation
(together with its successors and assigns, the “Lessor”), and Plug Power Inc., a
corporation incorporated under the laws of Delaware (the “Lessee”).  Lessor and
Lessee are referred to in this Agreement individually as a “Party” and,
collectively, as the “Parties”.  Capitalized terms used but not defined herein
shall have the meaning set forth for such terms in the Master Purchase Agreement
(as defined below).

 

WHEREAS, Lessor is in the business of owning and leasing equipment and plans to
purchase, from time to time, certain fuel cell equipment from Lessee pursuant to
the Master Purchase and Sale Agreement, dated as of the date hereof, between
Lessor and Lessee (the “Master Purchase Agreement”); and

 

WHEREAS, Lessee desires to lease from Lessor, and Lessor desires to lease to
Lessee, the fuel cell equipment described in each Bill of Sale entered into
pursuant to the Master Purchase Agreement and as further described in this
Agreement, when and as the conditions to such lease are met as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows:

 

1.             LEASE. Lessor agrees to lease to Lessee and Lessee agrees to
lease from Lessor certain fuel cell equipment (the “Equipment”) as further
described in one or more schedules to this Agreement, each in the form attached
hereto as Exhibit A (each such schedule, a separate “Lease”).  The terms of this
Agreement shall control and be effective as to each Lease,  unless expressly
amended or modified in writing.  Equipment shall be installed and placed in
service at various locations as indicated in each Lease (each such location, a
“Site”).

 

2.             TERM AND RENT. The initial term (“Initial Term”) for each Lease
shall be for the initial period specified in such Lease, and Lessee shall pay
Lessor the Rent specified in such Lease throughout the Initial Term for the use
of the Equipment.  The Initial Term and Rent with respect to each item of
Equipment shall commence on, and Lessee will be obligated to pay Rent from, the
Rental Commencement Date.  For purposes of this Agreement, the term “Rent” shall
mean and include all amounts payable by Lessee to Lessor for the lease of the
Equipment.  As used in this Agreement, the term “Lease Term” means the Initial
Term plus any Initial Renewal Term (as defined in Section 14) and any Subsequent
Renewal Terms (as defined in Section 15).  All Rent payable under each Lease
shall be paid to the account of Lessor in U.S. dollar same day funds to the
account specified in such Lease (or such other account as Lessor shall notify to
Lessee upon 10 business days prior written notice), and Lessee shall permit
Lessor to debit the account of Lessee at M&T Bank (Account Name: Plug Power
Inc., Account Number:

 

--------------------------------------------------------------------------------


 

[REDACTED], ABA Number: [REDACTED]) to make any payment of Rent when due under a
Lease.

 

3.             LATE CHARGES.  If any Rent or other amount due hereunder is not
paid within ten (10) days after the due date thereof, Lessor shall have the
right to receive and collect, and Lessee agrees to pay, in addition to such
unpaid Rent or other amount due hereunder, an amount equal to 1.5% of such
unpaid Rent or other amount due hereunder for each month or part thereof that
such Rent or other amount due hereunder remains unpaid.

 

4.             DISCLAIMER OF WARRANTIES.  Lessee acknowledges that Lessor is not
the manufacturer of the Equipment, nor manufacturer’s agent, and Lessee agrees
that as between Lessor and Lessee, the Equipment leased hereunder is of a
design, size, fitness and capacity selected by Lessee and that Lessee is
satisfied that the same is suitable and fit for its intended purpose.  LESSEE
FURTHER ACKNOWLEDGES THAT THE EQUIPMENT IS LEASED UNDER THIS AGREEMENT AND EACH
LEASE ON AN ‘AS-IS,’ ‘WHERE IS’ BASIS AND THAT LESSOR MAKES NO REPRESENTATION OR
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE
EQUIPMENT, ITS MERCHANTABILITY, OR ITS FITNESS FOR A PARTICULAR PURPOSE.  LESSOR
SHALL NOT BE LIABLE TO LESSEE OR ANY OTHER PERSON FOR DIRECT, INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING FROM LESSEE’S USE OF THE
EQUIPMENT, ANY DEFECT OR MALFUNCTION OF THE EQUIPMENT, OR FOR DAMAGES BASED ON
STRICT OR ABSOLUTE TORT LIABILITY OR LESSOR’S NEGLIGENCE.  No defect or
unfitness of the Equipment shall relieve Lessee of the obligation to timely pay
Rent, or to perform any other obligation under this Agreement.

 

5.             ASSIGNMENT OF WARRANTIES.  Notwithstanding the foregoing, so long
as no Default (as defined in Section 19) has occurred hereunder and is
continuing, Lessee shall be entitled to the benefit of any applicable
manufacturer’s warranties received or held by Lessor or from which Lessor
otherwise benefits, and to the extent assignable, Lessor hereby assigns such
warranties to Lessee for the Lease Term for each Lease.  In the event that any
warranty is not assignable to Lessee, Lessor hereby appoints Lessee as Lessor’s
agent and attorney-in-fact with respect to such warranty, which appointment is
coupled with an interest, to assert and enforce, from time to time, in the name
of and for the account of the Lessor and the Lessee, as their interests may
appear, but in all cases at the sole cost and expense of the Lessee, any such
warranty, and so long as no Default shall have occurred and be continuing,
Lessee may retain any recovery from such claim.

 

2

--------------------------------------------------------------------------------


 

6.             USE, OPERATION AND MAINTENANCE.  Lessee shall use the Equipment
in the manner for which it was designed and intended, solely for Lessee’s
business purposes, substantially in accordance with all manufacturer manuals and
instructions and in compliance with Applicable Law.  As used herein, “Applicable
Law” means all applicable laws, statutes, regulations, ordinances, orders and
other requirements of any governmental authority (including such requirements
necessary to ensure that the Equipment qualifies for all tax benefits and
environmental attributes, in each case, to the extent available by law to the
owner of the Equipment as of the date of the applicable Lease).  Lessee, at
Lessee’s own cost and expense, shall keep the Equipment in good repair,
condition and working order, ordinary wear and tear excepted, sufficient to
perform according to the requirements of this Agreement and each Project
Document, and shall furnish or otherwise obtain all parts, mechanisms, devices
and servicing required therefor in the ordinary course.  Lessee shall also make,
at Lessee’s own cost and expense, all modifications to the Equipment as are
required from time to time for the Equipment to comply with Applicable Law and
each Project Document, provided no such modifications shall diminish the current
or estimated residual value, utility, function, operation or remaining useful
life of the Equipment (or any portion thereof) or cause the Equipment (or any
portion thereof) to constitute “limited use property” within the meaning of Rev.
Proc. 2001-28, 2001-19 I.R.B. 1156 or Rev. Proc. 2001-29, 2001-19 I.R.B. 1160
(or any successors thereto).  All replacement parts and repairs at any time made
to or placed upon the Equipment shall become the property of Lessor at no cost
to Lessor and with no adjustment to the schedules of any Lease.  Lessee may,
with Lessor’s prior written consent (at no cost to Lessor and with no adjustment
to the schedules of any Lease), which shall not be unreasonably withheld, make
such alterations, modifications or additions to the Equipment as Lessee may deem
desirable in the conduct of its business; provided the same shall not diminish
the current or estimated residual value, utility, function, operation or
remaining useful life of the Equipment (or any portion thereof), cause the loss
of any warranty thereon or any certification necessary for the maintenance
thereof, or cause the Equipment (or any portion thereof) to constitute “limited
use property” within the meaning of Rev. Proc. 2001-28, 2001-19 I.R.B. 1156 or
Rev. Proc. 2001-29, 2001-19 I.R.B. 1160 (or any successors thereto).  All such
alterations, modifications or additions to the Equipment shall be readily
removable without causing damage to the Equipment (or any portion thereof). 
Upon return to Lessor of the Equipment as to which such alterations,
modifications or additions have been made, Lessee, if requested to do so by
Lessor, shall remove the same and restore the Equipment to its original
condition, ordinary wear and tear excepted, and, if not so removed, title
thereto shall automatically vest in Lessor (at no cost to Lessor).  Lessor
acknowledges that any data files or software developed or installed by Lessee
which is resident or otherwise installed on the Equipment shall be and remain
the property of Lessee; provided, however, that the Lessor shall have no
obligation or responsibility to remove or return same to Lessee.

 

7.             NET LEASE.  This Agreement is a “net lease”, and Lessee’s
obligation to pay all Rent and other amounts due and owing hereunder is absolute
and unconditional and shall not be terminated, extinguished, diminished, setoff
or otherwise impaired by any circumstance whatsoever, including by (a) any
claim, setoff, counterclaim, defense or other right which Lessee may have
against Lessor or any affiliate of Lessor; (b) any defect in the title,
condition, design, operation, merchantability or fitness for use of the
Equipment, or any eviction of the Equipment

 

3

--------------------------------------------------------------------------------


 

by paramount title or otherwise from the Site, or any unavailability of access
to the Equipment at the Site; (c) any loss, theft or destruction of, or damage
to, the Equipment or any portion thereof or interruption or cessation in the use
or possession thereof or any part thereof for any reason whatsoever and of
whatever duration; (d) the condemnation, requisitioning, expropriation, seizure
or other taking of title to or use of the Equipment or the Site by any
governmental entity or otherwise; (e) any ineligibility of the Equipment or any
portion thereof for any particular use, whether or not due to any failure of
Lessee to comply with any Applicable Law; (f) any event of “force majeure” or
any frustration of purpose; (g) any insolvency, bankruptcy, reorganization or
similar proceeding by or against Lessee; (h) any default under or termination
of, a Project Document, or the failure of any Project Document to be in full
force and effect; or (i) any defect in the title to, or the existence of any
lien with respect to, the Equipment, it being the intention of the Parties
hereto that all Rent and other amounts payable under this Agreement shall
continue to be payable in the manner and at times provided for herein.  If for
any reason whatsoever this Agreement is terminated in whole or in part by
operation of law or otherwise, Lessee nonetheless agrees, to the extent
permitted by Applicable Law, to pay to Lessor an amount equal to each
installment of Rent and all other amounts due and owing hereunder, at the time
such payment would have become due and payable in accordance with the terms
hereof had this Agreement not been so terminated.

 

8.             NO LIENS; REMOVAL; ABANDONMENT; QUIET ENJOYMENT.  Lessee shall
keep the Equipment free and clear from all liens, charges, encumbrances, legal
process and claims other than Permitted Liens (as defined in the Master Purchase
Agreement).  Lessee shall promptly notify Lessor of the imposition of any lien
(other than Permitted Liens) of which the Lessee becomes aware and shall
promptly use commercially reasonable efforts, at Lessee’s own cost and expense,
to fully discharge and release any such lien.  Lessee shall not move the
Equipment from the location specified in the Lease therefor without the prior
written consent of Lessor.  Lessee agrees not to waive its right to use and
possess the Equipment in favor of any party other than Lessor and further agrees
not to abandon the Equipment to any party other than Lessor.  So long as Lessee
faithfully performs and meets each and every term and condition to be performed
or met by Lessee under this Agreement, Lessee’s quiet and peaceful possession
and use of the Equipment will not be disturbed by Lessor or anyone claiming by,
through or on behalf of Lessor.

 

9.             TITLE.  (a) Lessor and Lessee agree that the Equipment is and at
all times shall remain the sole and exclusive personal property of Lessor
(subject to Section 25), and Lessee covenants that it will at all times treat
the Equipment as such and that no part of the Equipment shall be considered or
treated as a fixture.  No right, title or interest in the Equipment shall pass
to Lessee other than the right to maintain possession and use of the Equipment
for the Lease Term, conditioned upon Lessee’s compliance with the terms and
conditions of this Agreement.  If requested by Lessor, Lessee shall affix to or
place on the Equipment, at Lessor’s expense, plates or markings indicating
Lessor’s ownership.

 

(b)           The Parties agree that this Agreement will be a “true lease,” and
the Lessor will be treated as owner of the Equipment and Lessee will be treated
as lessee and, accordingly, the

 

4

--------------------------------------------------------------------------------


 

Parties agree that the Lessor will be entitled to claim any and all benefits
available to an owner of the Equipment, including (i) all Tax Benefits (as
defined in Section 18), and (ii) all rights and interests in and to any
environmental attributes associated with the energy output from the Equipment
that, as a matter of law, belong to the owner rather than the user of the
Equipment (all such attributes in this clause (ii), specifically excluding any
Tax Benefits, the “Environmental Attributes”).  Lessor hereby assigns to Lessee,
solely for the duration of the Lease Term, all of its rights and interests in
and to any and all Environmental Attributes currently available by law to an
owner of the Equipment as of the date hereof.  For the avoidance of doubt,
Lessor does not assign to Lessee any Environmental Attributes that, due to any
future change in law, may become available to an owner of the Equipment
(including, but not limited to, any carbon credits).  In the event that this
Agreement or any Lease is deemed to be a lease intended for security, Lessee
hereby grants Lessor a purchase money security interest in the Equipment
(including any replacements, substitutions, additions, attachments and
proceeds).

 

10.          TAXES.  Lessee shall promptly reimburse Lessor, or shall pay
directly if so requested by Lessor, as additional Rent, all taxes, charges and
fees (including any interest, additions to tax and penalties) that may now or
hereafter be imposed or levied by any governmental body or agency upon or in
connection with the purchase, ownership, lease, sublease, possession, use or
location of the Equipment or otherwise in connection with the transactions
contemplated by this Agreement or any Lease, including, without limitation,
sales, use, property (real or personal and tangible or intangible), value added
or other transfer taxes on (i) the initial sale of Equipment to Lessor, (ii) the
Rents, (iii) the sale of power to, or the use of the Equipment by, the offtaker
under the Amended and Restated Power Purchase Agreement, dated as of
September 1, 2015 between Lessee and Wal-Mart Stores East, LP (solely to the
extent of each of the addendums thereto, each being a separate agreement, and as
the same may be amended, amended and restated, modified or supplemented from
time to time, the “Power Purchase Agreement”), or otherwise with respect to any
Project Document, (iv) any payment of Termination Value (as defined in
Section 12) and (v) upon any exercise of the Purchase Option (as defined in
Section 14), but excluding any and all taxes, charges and fees (including any
interest, additions to tax and penalties) (A) on or measured by the net income
of Lessor, but excluding taxes that are in the nature of sales, use, property
(real or personal and tangible or intangible), value added or other transfer
taxes, (B) resulting from Lessor’s negligence, or (C) resulting from or arising
out of any failure on the part of Lessor to file any tax returns or pay any
taxes owing on a timely basis or any errors or omissions on Lessor’s tax returns
unless the Lessee is responsible under this Agreement for filing the returns,
Lessee has not provided information requested by Lessor that is necessary to
file such tax returns or Lessor’s failure to file any tax returns or any errors
or omissions on such tax returns is attributable to Lessee’s fraud, negligence
or misrepresentation.  Lessee shall file, in a timely manner and in the name of
the Lessor as owner, any personal property tax returns relating to the Equipment
that are required to be filed covering periods during the Lease Term, pay the
amounts shown on the returns and provide copies of such returns and proof of
payment to the Lessor.  Failure of Lessee to pay promptly amounts due hereunder
shall be treated the same as failure to pay any installment of Rent pursuant to
Section 3.  If Lessee is requested by Lessor to file any other returns or remit

 

5

--------------------------------------------------------------------------------


 

payments directly to any governmental body or agency, Lessee shall timely file
such returns and remit such payments and shall provide proof of said timely
filing or payment to Lessor.

 

11.          [Intentionally omitted.]

 

12.          LOSS OF OR DAMAGE TO EQUIPMENT.  Lessee hereby assumes and shall
bear the risk of loss for destruction of or damage to the Equipment from any and
every cause whatsoever, whether or not insured, until the Equipment is returned
to Lessor.  No such loss or damage shall impair any obligation of Lessee under
this Agreement, which shall continue in full force and effect.  In event of
damage to or theft, loss or destruction of the Equipment (or any item thereof),
Lessee shall promptly notify Lessor in writing of such fact and of all details
with respect thereto, and shall, within thirty (30) days of such event, at
Lessee’s option, (a) place the same in good repair, condition and working order,
(b) at Lessee’s expense, dispose of any Equipment in accordance with Applicable
Law, substitute such Equipment (or any item thereof) with equipment of
equivalent or superior manufacture, make, model and features, unless this option
is expressly prohibited in the Lease related to such Equipment, in good repair,
condition and working order and transfer clear title to such replacement
property to Lessor whereupon such property shall be subject to this Agreement
and the applicable other Lease Documents and be deemed Equipment for purposes
hereof and thereof, or (c) pay Lessor an amount equal to the sum of (i) all Rent
accrued but unpaid to the date of such payment, plus (ii) the then “Termination
Value” of the Equipment as set forth in attachment #3 to each Lease (the
“Termination Value”), whereupon such Lease shall terminate, subject to
Section 22, solely with respect to the Equipment (or any item thereof) for which
such payment is received by Lessor.  Any insurance proceeds received with
respect to the Equipment (or any item thereof) shall be applied, in the event
option (c) is elected, in reduction of the then unpaid obligations, including
the Termination Value, of Lessee to Lessor, if not already paid by Lessee, or,
if already paid by Lessee, to reimburse Lessee for such payment, or, in the
event option (a) or (b) is elected, to reimburse Lessee for the costs of
repairing, restoring or replacing the Equipment (or any item thereof) upon
receipt by Lessor of evidence, satisfactory to Lessor, that such repair,
restoration or replacement has been completed, and an invoice has been provided
therefor.

 

13.          INSURANCE.  (a) Lessee shall keep the Equipment insured against
theft and all risks of loss or damage, subject to policy limitations or
exclusions reasonably acceptable to Lessor, from every cause whatsoever for an
amount equal to the higher of the replacement value of the Equipment and the
Termination Value of the Equipment and shall carry general liability insurance,
both for personal injury and property damage, and Lessee shall be liable for all
deductible portions of all required insurance.  All such insurance shall be
maintained with insurance companies rated A-X or better by Best’s Insurance
Guide and Key Ratings (or an equivalent rating by another nationally recognized
insurance rating agency of similar standing if Best’s Insurance Guide and Key
Ratings shall no longer be published) or with other insurance companies of
recognized responsibility satisfactory to Lessor.  All insurance for theft, loss
or damage shall provide that losses, if any, shall be payable to Lessor, and all
such liability insurance shall name Lessor (or Lessor’s assignee as appropriate)
as additional insured and shall be endorsed to state that it shall be primary
insurance as to Lessor. Lessee shall pay the premiums therefor and deliver to
Lessor a certificate of insurance or other evidence satisfactory

 

6

--------------------------------------------------------------------------------


 

to Lessor that such insurance coverage is in effect; provided, however, that
Lessor shall be under no duty either to ascertain the existence of or to examine
such insurance policies or to advise Lessee in the event such insurance coverage
shall not comply with the requirements hereof.  Each insurer shall agree by
endorsement upon the policy or policies issued by it or by independent
instrument furnished to Lessor, that it will give Lessor at least ten (10) days’
prior written notice of cancellation of the policy for nonpayment of premiums
and at least thirty (30) days’ prior written notice for alteration or
cancellation due to any other reason or for non-renewal of the policy.  The
proceeds of such insurance payable as a result of loss of or damage to the
Equipment shall be applied as set forth in Section 12.

 

(b)           If Lessee fails to obtain insurance or provide evidence thereof to
Lessor, Lessee agrees that Lessor may, but shall not be obligated to, obtain
such insurance on Lessee’s behalf and charge Lessee for all costs and expenses
associated therewith.  Without limiting the forgoing, Lessee specifically agrees
that if Lessor obtains insurance on Lessee’s behalf, Lessee will be required to
pay a monthly insurance charge.  The insurance charge will include reimbursement
for premiums advanced to the insurer, finance charges (which will typically be
at a rate higher than the rate used to determine the Rent), billing and tracking
fees, administrative expenses and other related fees.  Lessor shall receive a
portion of the insurance charges, which may include a profit from such finance
charges, billing, tracking, administrative and other charges.

 

Except as provided in the immediately preceding paragraph, any other insurance
obtained by or available to Lessor shall be secondary insurance, and Lessor
shall be solely liable for all costs associated therewith.

 

14.          END OF LEASE TERM OPTIONS.  (a)  Not later than ninety (90) days
prior to the expiration of the Initial Term of a Lease, Lessee shall notify the
Lessor in writing whether it intends at the expiration of such term to (i) renew
such Lease (the “Initial Renewal Option”), or (ii) purchase the Equipment in
accordance with Section 16 of this Agreement (the “Purchase Option”); provided
that Lessee may only exercise the Purchase Option so long as no Default under
this Agreement has occurred and is continuing.  If Lessee does not provide this
notice at the end of the Initial Term of a Lease, then Lessee will be deemed to
have elected the Initial Renewal Option with respect to such Lease.  If Lessee
elects, or is deemed to elect, the Initial Renewal Option for a Lease, then such
Lease (with respect to all, but not less than all, of the Equipment under such
Lease) shall be extended for a term of thirty-six (36) months, commencing on the
day following the last day of the Initial Term (each, an “Initial Renewal
Term”).  The amounts that are payable during an Initial Renewal Term of any
Lease as Rent and as Termination Value shall be as set forth in attachment #3 to
such Lease.

 

(b)           Not later than ninety (90) days prior to the expiration of any
Initial Renewal Term or any Subsequent Renewal Term (as defined below) of a
Lease, Lessee shall notify the Lessor in writing whether it intends at the
expiration of such term to (i) renew the Lease in accordance with Section 15 of
this Agreement (the “Subsequent Renewal Option”), (ii) elect the Purchase
Option, or (c) return the Equipment to Lessor (the “Return Option”); provided
that Lessee may

 

7

--------------------------------------------------------------------------------


 

only exercise the Subsequent Renewal Option or the Purchase Option so long as no
Default under this Agreement has occurred and is then continuing.  If Lessee
does not provide this notice at the end of the Initial Renewal Term or any
Subsequent Renewal Term, then the Initial Renewal Term or Subsequent Renewal
Term (as applicable) shall be automatically extended on a month-to-month basis
at the monthly rental rate equal to the final Rent payment due immediately prior
to the end of the Initial Renewal Term or Subsequent Renewal Term and such
month-to-month renewal term (the “Month-to-Month Renewal Term”) shall be
terminable by Lessee or Lessor by giving the other party not less than ninety
(90) days prior written notice (the “Month-to-Month Renewal Term Termination
Notice”).  If such Month-to-Month Renewal Term Termination Notice is given by
either party, the Lessee shall be deemed to have elected the Return Option at
the end of such Month-to-Month Renewal Term.  If the Equipment is not then in
good repair, condition and working order, ordinary wear and tear excepted, or
has not been maintained in accordance with Section 6 hereof, Lessee shall
promptly reimburse Lessor for all reasonable costs incurred to restore the
Equipment to such condition.  If, at the end of any Lease Term, Lessee has
elected the Return Option and any Project Document with respect to the relevant
Equipment is no longer in full force and effect, then Lessee shall, within sixty
(60) days of the end of such Lease Term, at Lessee’s expense, (i) reimburse
Lessor for the costs to restore the Equipment as provided above and (ii) remove
all of the Equipment from the relevant Site, repair any damage to the relevant
location caused by such removal so the Site is restored to its original
condition at the time the Equipment was installed, pack the Equipment into
appropriate shipping containers, insure the shipment for the fair market value
of the Equipment at such time, and cause the Equipment to be delivered to such
location within the United States as Lessor may specify, free of any hazardous
materials or environmental concerns.

 

15.          LEASE RENEWAL.  (a) If Lessee elects, or is deemed to elect, the
Subsequent Renewal Option for a Lease, then such Lease (with respect to all, but
not less than all, of the Equipment under such Lease) shall be extended for such
term as Lessor and Lessee mutually agree, but not less than twelve (12) months
(each such term, a “Subsequent Renewal Term”), commencing on the day following
the last day of the Initial Renewal Term or the prior Subsequent Renewal Term,
as applicable.  Rent payable during any Subsequent Renewal Term shall be the
Fair Market Rental Value for the Equipment as determined below.  The
commencement of any Renewal Term is conditioned upon the counterparty to any
Project Document (including the Power Purchase Agreement) renewing the terms of
such Project Document with respect to the relevant Equipment, upon the CAAA (as
defined in the Master Purchase Agreement) remaining in full force and effect,
and otherwise upon mutually agreeable Lease terms between Lessor and Lessee.

 

(b)           The Fair Market Rental Value (as defined below) of the Equipment,
as of the commencement of the Subsequent Renewal Term of any Lease, shall be
determined by agreement of Lessor and Lessee within sixty (60) days after
receipt by Lessor of the irrevocable notice from the Lessee of its election to
renew such Lease, or, if they shall fail to agree within such sixty (60) day
period, shall be determined by a qualified, independent appraiser that is a
member of the American Society of Appraisers and that is selected by Lessee and
approved by Lessor, such approval not to be unreasonably withheld or delayed
(the “Appraisal Procedure”),

 

8

--------------------------------------------------------------------------------


 

with the fair market rental value as determined by such appraiser to be binding
and conclusive on the Parties as the “Fair Market Rental Value” for purposes of
such Lease, and the fees and expenses of the appraiser shall be borne by
Lessee.  The Rent payable during any Subsequent Renewal Term shall be equal to
the average of the Rent payable during the twelve (12) month period immediately
preceding such Subsequent Renewal Term until the Fair Market Rental Value is
determined, at which time the prior Rent payments shall be adjusted to take into
account such determination.

 

(c)           The amounts that are payable during any Subsequent Renewal Term as
Termination Value shall be determined on the basis of the fair market sales
value of the Equipment as of the commencement of such Subsequent Renewal Term
and shall be set forth in a schedule to be mutually agreed by Lessor and Lessee
prior to the commencement of such Subsequent Renewal Term.  If Lessor and Lessee
cannot agree on the fair market sales value, such amount shall be determined by
the Appraisal Procedure, and the fees and expenses of the appraiser shall be
borne by Lessee.

 

16.          PURCHASE OPTION.  (a) If Lessee elects the Purchase Option in
accordance with Section 14 of this Agreement with respect to a Lease, Lessee
shall have the option to purchase all but not less than all of the Equipment
described in such Lease from Lessor for an amount equal to (i) in the case of
the Purchase Option elected pursuant to Section 14(a), the greater of (A) the
Termination Value of the Equipment or (B) the then fair market value of the
Equipment as agreed by Lessee and Lessor, or if they shall fail to agree, as
determined by the Appraisal Procedure, or (ii) in the case of the Purchase
Option elected pursuant to Section 14(b), the then fair market value of the
Equipment as agreed by Lessee and Lessor, or if they fail to so agree, as
determined by the Appraisal Procedure (any such amount, the “Lessee Purchase
Option Amount”).  The Purchase Option shall be consummated (x) in the case of
the Purchase Option elected pursuant to Section 14(a), on the date of expiry of
the Initial Term or (y) in the case of the Purchase Option elected pursuant to
Section 14(b), as of the close of business on the closing date set forth in
Lessee’s notice or on such other date the Parties may otherwise agree (any such
date being the “Lessee Purchase Date”).

 

(b)           If Lessee elects to exercise the Purchase Option, then on the
Lessee Purchase Date, Lessee shall pay to Lessor (i) the Lessee Purchase Option
Amount and all sales, use, value added and other taxes required to be
indemnified by the Lessee pursuant to Section 10 plus (ii) any unpaid Rent and
any other outstanding amount due under this Agreement and the applicable Lease
on or before such date.

 

(c)           Upon payment of all sums specified in this Section 16, the
applicable Lease shall terminate and, at the request of Lessee, Lessor shall
transfer its rights in the Equipment to the Lessee on an “as is,” “where is”
basis without representation or warranty.

 

17.          LESSEE INDEMNITY.  Lessee assumes liability for and shall
indemnify, save, and hold harmless Lessor and Lessor’s officers, directors,
employees, agents and assignees from and against any and all third party claims,
actions, suits or proceedings of any kind and nature whatsoever, including all
damages, liabilities, penalties, costs, expenses and reasonable

 

9

--------------------------------------------------------------------------------


 

consultant and legal fees (hereinafter “Claim(s)”) based on, arising out of,
connected with or resulting from the Equipment, Lessee’s obligations under this
Agreement, or Lessee’s possession, use or operation of the Equipment including,
without limitation, Claims relating to ownership, use, possession or disposal of
the Equipment, Claims arising in contract or tort (including negligence, strict
liability or otherwise), Claims arising out of latent defects of the Equipment
(regardless of whether the same are discoverable by Lessor or Lessee), Claims
arising out of or relating to the violation of applicable law, including
environmental law, or the existence or release of hazardous materials at the
site where the Equipment is located, or Claims arising out of any trademark,
patent or copyright infringement, but excluding (a) any Claims that accrue in
respect of circumstances that occur after Lessor has taken possession of the
Equipment after termination of this Agreement, provided that such Claims do not
relate to Lessee’s use, possession or operation of the Equipment, (b) any Claims
that result from the gross negligence or willful misconduct of Lessor, and
(c) Claims for Taxes (it being agreed that Lessee’s indemnification obligations
with respect to Taxes are set forth in Sections 10 and 18).  If any Claim is
made against Lessee or Lessor, the Party receiving notice of such Claim shall
promptly notify the other, but the failure of such person receiving notice to
notify the other shall not relieve Lessee of any obligation hereunder.

 

18.          TAX INDEMNITY.

 

(a)       Lessee acknowledges that the Rent in each Lease has been calculated on
the assumption that the Lessor will be the owner of the Equipment for federal,
state and local income tax purposes on the date it acquires the Equipment
pursuant to the Master Purchase Agreement, that  it will remain the sole owner
after entering into the applicable Lease and that, for federal, state and local
income tax purposes, it will be able to (i)  claim an additional depreciation
allowance under section 168(k)(1) of the Code in the taxable year that includes
the Lease Commencement Date (as defined in such Lease) of such Lease equal to
fifty percent (50%) of the Equipment’s purchase price, (ii) beginning on the
Lease Commencement Date of such Lease, depreciate the remaining portion of the
Equipment’s purchase price over five (5) years using the 200% declining-balance
method, switching to the straight-line method at such time as such method will
yield a larger depreciation allowance, using the half-year convention, and
assuming salvage value is zero and (iii) amortize transaction expenses incurred
in connection with such Lease over the applicable Lease Term. The foregoing
depreciation deductions and amortization deductions are referred to herein as
the “Tax Benefits.” Lessee acknowledges further that the Rent in each Lease has
been calculated on the assumption that Lessor will have to report the Rent as
income in the periods and amounts shown on the Rent schedule to such Lease.

 

(b)       Lessee represents, warrants and covenants to Lessor the following:
(i) all of the Equipment was originally placed in service by the Lessee on a
date that is no more than three (3) months before the closing on the purchase of
the Equipment by the Lessor and lease back of such Equipment under this
Agreement to the Lessee (the “Original Placed-in-Service Date”), (ii) during the
period beginning on the Original Placed-in-Service Date and ending on the date
of the purchase of the Equipment by the Lessor and lease back of such Equipment
under this Agreement to the Lessee, no person or entity other than the Lessee
has had any ownership

 

10

--------------------------------------------------------------------------------


 

interest in the Equipment or any part thereof, (iii) all of the Equipment was
new when it was originally placed in service by the Lessee, (iv) all of the
Equipment qualifies as “5-year property” within the meaning of
Section 168(e)(3)(B)(vi)(I) of the Code, (v) the Lessor will have a tax basis
for federal, state and local income tax depreciation purposes equal to the
Equipment’s purchase price, (vi) the Equipment will not be considered
“tax-exempt use property” within the meaning of section 168(h) of the Code
during the Initial Term, any Initial Renewal Term or any Subsequent Renewal Term
other than solely due to the fact that the Lessor (or any member of the Lessor)
is or becomes a tax-exempt entity within the meaning of section 168(h)(2) of the
Code, (vii) as of the applicable Lease Commencement Date, no portion of the
Equipment is, and at no time during the Initial Term, any Initial Renewal Term
or any Subsequent Renewal Term will any portion of the Equipment become,
tax-exempt bond financed property within the meaning of Section 168(g)(5) of the
Code, other than as a result of the status of the Lessor or any member of the
Lessor or actions taken by the Lessor, (viii) the Equipment will be used solely
in the United States, (ix) the Equipment will not be subject to the alternative
depreciation system under section 168(g) of the Code (assuming no election by
Lessor under section 168(g)(1)(E) of the Code), (x) the Power Purchase Agreement
will be treated as a service contract under Section 7701(e) of the Code and not
as a lease for income tax purposes, (xi) on the Lease Commencement Date
applicable to the Equipment, the Equipment will not require any improvements,
modifications or additions (other than ancillary items of a kind customarily
selected and furnished by lessees of property of the same kind as the Equipment)
in order for the Equipment to be rendered complete for its intended use by the
Lessee, (xii) the Lessee will not take a position for U.S. federal or state
income tax purposes that it is the owner of any portion of the Equipment during
the Initial Term, any Initial Renewal Term or any Subsequent Renewal Term or
that is inconsistent with any of the tax assumptions set forth in this
Section 18, and (xiii) all written information provided by or on behalf of the
Lessee to the Appraiser (as defined in the Master Purchase Agreement) was
accurate and complete in all material respects and remains accurate and complete
on the applicable Lease Commencement Date.

 

(c)       Lessee covenants that it has not, and will not at any time from such
delivery through the term of this Agreement, take any action or omit to take any
action (whether or not the same is permitted or required hereunder) that is
inconsistent with the tax assumptions at the start of this section, that could
contribute to loss by Lessor of all or any part of the Tax Benefits or that
could require the Lessor to report Rent as income ahead of the periods to which
the Rent is shown in the applicable Rent schedule.  Lessee covenants that it
will provide Lessor promptly upon request any information that Lessor requires
in connection with claiming any Tax Benefits and responding to questions from
the Internal Revenue Service.

 

(d)       If as a result of any act, omission, breach of warranty or covenant or
misrepresentation by Lessee, the Tax Benefits are lost, disallowed, eliminated,
reduced, delayed, recaptured, compromised or are otherwise unavailable to Lessor
(any of the foregoing being a “Loss”) or the Lessor is required to report Rent
as income ahead of the periods shown in the applicable Rent schedule (an
“Inclusion”), then Lessee will pay the Lessor promptly on demand an amount that
will compensate the Lessor fully for the Loss or Inclusion (including any
interest,

 

11

--------------------------------------------------------------------------------


 

penalties or additions to tax) on an after-tax basis. For this purpose,
“after-tax basis” means an amount determined by dividing the amount of the Loss
or Inclusion by one minus the maximum composite federal, state and local
corporate income tax rates in effect at time of payment. Upon payment of the
full indemnity amount by Lessee, the act, omission, breach of warranty or
covenant or misrepresentation of Lessee that caused a Loss will not be deemed a
Default hereunder. If requested by Lessee, Lessor agrees to attempt in good
faith to challenge any assertion by the Internal Revenue Service that will lead
to a Loss; provided, however, Lessee has first paid to Lessor the amount of such
Loss and agreed in writing to indemnify Lessor for all reasonable expenses
(including attorneys’ fees), liabilities or losses that Lessor may incur in the
contest. Lessor will have the sole discretion to determine whether or not to
undertake judicial or administrative proceedings beyond the level of an Internal
Revenue Service auditing agent and to select counsel to handle the contest;
provided that if the claim must be paid before the matter can be heard in court,
Lessee will advance the funds necessary to do so on an interest-free basis. For
purposes of this Section 18, the term “Lessor” shall include the entity or
entities, if any, with which Lessor files a consolidated income tax return.

 

19.          DEFAULT AND REMEDIES.  (a) Lessee shall be in default under this
Agreement if: (i) Lessee fails to pay Rent or any other payment due and owing
hereunder, including an tax indemnity set forth in Section 18, within five
(5) business days of the due date thereof; (ii) any representation or warranty
made by Lessee herein or in any document delivered to Lessor in connection
herewith shall prove to be false or misleading and the false or misleading
nature of such representation or warranty is not corrected within thirty (30)
days following receipt of written notice thereof from Lessor; (iii) a breach of
the covenant set forth in Section 18(b) or Section 26(c) shall have occurred;
(iv) a Lease fails to be considered a “true lease” for federal income tax
purposes as a result of any act, omission, breach of warranty or covenant or
misrepresentation by Lessee; (v) Lessee becomes insolvent, dissolves, or assigns
its assets for the benefit of creditors, or enters any bankruptcy or
reorganization proceeding; (vi) unless the CAAA is in full force and effect,
(A) any Project Document (including the Power Purchase Agreement) has been
terminated without the prior written approval of Lessor or (B) any default has
occurred and is continuing under any provision of a Project Document (including
the Power Purchase Agreement) and any cure period provided thereunder has
terminated without such default having been cured, in each case, relating to any
Equipment subject to a Lease; (vii) Lessee fails to observe, keep or perform any
other term or condition of this Agreement or any other Lease Document and such
failure continues for thirty (30) days following receipt of written notice from
Lessor; (viii) Lessee undergoes a Change in Control (as defined below) without
the prior written approval of Lessor, where “Change in Control” means any
reorganization, recapitalization, consolidation or merger (or similar
transaction or series of related transactions) of Lessee in which the holders of
Lessee’s outstanding shares immediately before consummation of such transaction
or series of related transactions do not, immediately after consummation of such
transaction or series of related transactions, retain shares representing more
than fifty percent (50%) of the voting power of the surviving entity or such
transaction or series of related transactions (or the parent of such surviving
entity if such surviving entity is wholly owned by such parent), in each case
without regard to whether Lessee is the surviving entity; (ix) the CAAA is no
longer in full force and effect other than as a result of the Buyout Option (as
defined

 

12

--------------------------------------------------------------------------------


 

in the CAAA) or the Assumption Option (as defined in the CAAA) having been
effectuated pursuant to the CAAA; and/or (x) any payment default has occurred
and is continuing under any master lease agreement that currently or may
hereinafter exist between Lessor and Lessee or any affiliate of Lessee (after
giving effect to any applicable grace or cure periods therein) (each of
(i) through (x), a “Default”).

 

(b)           If a Default shall have occurred and be continuing, Lessor shall
have the right to take any one or more of the following actions:  (i) cancel or
terminate this Agreement and/or each Lease and repossess the Equipment;
(ii) proceed by appropriate court action or actions at law or in equity to
enforce performance by Lessee of the terms and conditions of this Agreement and
each Lease and/or recover damages for the breach thereof; (iii) accelerate all
of the amounts due hereunder by requiring Lessee to pay Lessor an amount equal
to the sum of (A) all Rent and any other amounts accrued to the date of such
payment, plus (B) the aggregate Termination Value for all Equipment; (iv) take
any other action as provided for in the Security Agreement (as defined in the
Master Purchase Agreement) and/or the DACA (as defined in the Master Purchase
Agreement); (v) deliver a Default Notice (as defined in the CAAA) under and
pursuant to the terms of the CAAA; and/or (vi) exercise any other right or
remedy available at law or in equity.

 

(c)           Upon payment in full to Lessor of the amounts set forth in
Section 19(b)(iii), from or on behalf of the Lessee, the Lease shall terminate
(except as set forth in Section 22) solely with respect to the Equipment (or any
item thereof) for which such payment is received by Lessor and, at the request
of Lessee, Lessor shall transfer its rights in the Equipment to Lessee or
Lessee’s designee on an “as is,” “where is” basis without representation or
warranty.

 

20.          REPORTS.  (a) Within sixty (60) days after the end of each
quarterly period during the Lease Term, Lessee shall deliver to Lessor unaudited
quarterly financial statements for the Lessee as of the end of such quarterly
period, prepared in accordance with generally accepted accounting principles in
the United States (“GAAP”), it being understood that this Section 20(a) shall be
deemed satisfied if such quarterly financial statements are timely filed by
Lessee with the Securities and Exchange Commission in compliance with applicable
law.

 

(b)           Within one hundred twenty (120) days after the end of each
calendar year during the Lease Term, Lessee shall deliver to Lessor audited
annual financial statements for the Lessee as of the end of such calendar year,
prepared in accordance with GAAP; provided that if audited annual financial
statements are not prepared for Lessee in the ordinary course for any year then
unaudited annual financial statements for Lessee for such year may be provided
if they are certified by the chief financial officer of Lessee as prepared in
accordance with GAAP, it being understood that this Section 20(b) shall be
deemed satisfied if such annual financial statements are timely filed by Lessee
with the Securities and Exchange Commission in compliance with applicable law.

 

(c)           Promptly, but in any event within ten (10) business days after
receipt thereof, a copy of each periodic report received by the Lessee during
the Lease Term from each maintenance provider for the Equipment and, if
requested by Lessor, each periodic report and other notice sent to or received
by a counterparty to a Project Document.

 

13

--------------------------------------------------------------------------------


 

(d)           Promptly upon, but no later than ten (10) business days after,
Lessor’s request from time to time, such data, certificates, reports,
statements, documents and further information regarding the business, assets,
liabilities, financial condition, or results of operations of the Lessee as the
Lessor may reasonably request.

 

21.          FURTHER ASSURANCES.  Lessee agrees (a) at the written request of
Lessor, to execute and deliver to Lessor any Uniform Commercial Code financing
statements, fixture filings or other instruments Lessor reasonably deems
necessary for expedient filing, recording or perfecting the interest and title
of Lessor in this Agreement, any Lease and the Equipment, (b) that a copy of
this Agreement and any Lease may be filed in accordance with clause (a),
provided the economic terms not necessary for filing shall have been deleted
therefrom, (c) that all reasonable and documented costs incurred in connection
with any actions taken in accordance with clause (a), including, without
limitation, costs for filing fees and taxes, shall be paid by Lessee, and (d) to
promptly, at Lessee’s expense, deliver such other reasonable documents and
assurances, and take such further action as Lessor may reasonably request in
writing, in order to effectively carry out the intent and purpose of this
Agreement and each Lease.

 

22.          SURVIVAL.  Lessee’s covenants, representations, warranties and
indemnities contained in Sections 8, 10, 14, 17, 18, 19(b) and 26 hereof are
made for the benefit of Lessor and shall survive, remain in full force and
effect and be enforceable after the expiration or termination of this Agreement
for any reason.  Each other provision set forth in the Lease Documents that, by
its terms, survives termination of this Agreement shall also survive, remain in
full force and effect and be enforceable after the expiration or termination of
this Agreement for any reason.

 

23.          INSPECTION.  During the Lease Term and subject to any applicable
Project Document, Lessor may, during normal business hours, on reasonable prior
written notice to Lessee, inspect the Equipment and the records with respect to
the operations and maintenance thereof, in Lessee’s custody or to which Lessee
has access.  Lessee may be present at such inspection.  Any such inspection will
not unreasonably disturb or interfere with the normal operation or maintenance
of the Equipment or the conduct by Lessee of its business and will be in
accordance with Lessee’s health, safety and insurance programs.  In no event
shall Lessor have any duty or obligation to make any such inspection and Lessor
shall not incur any liability or obligation by reason of not making any such
inspection.

 

24.          ACCEPTANCE OF EQUIPMENT; NON CANCELABLE.  Lessee’s acceptance of
the Equipment shall be conclusively and irrevocably evidenced by Lessee signing
the Certificate of Acceptance in the form attached hereto and upon acceptance,
each Lease shall be noncancelable for the Lease Term thereof unless otherwise
provided in such Lease.

 

25.          ASSIGNMENT; STATUS OF LESSEE.  (a) Lessee acknowledges and agrees
that Lessor may, at any time, without prior notice to or consent of Lessee,
assign its rights and obligations under this Agreement in whole or in part
and/or mortgage, or pledge or sell the Equipment subject to Lessee’s rights
under this Agreement.  Such assignee or mortgagee may re-assign this Agreement
and/or mortgage without notice to Lessee.  To the extent so assigned or

 

14

--------------------------------------------------------------------------------


 

transferred, any such assignee, buyer, transferee, grantee or mortgagee shall
have and be entitled to exercise any and all rights and powers of, and shall
perform all obligations of, Lessor under this Agreement. If any such Lessor
assignment is a partial assignment of this Agreement by Wells Fargo Equipment
Finance, Inc. (for purposes of this Section 25, “WFEF”), (i) so long as no
Default shall have occurred, WFEF shall maintain its administrative role under
this Agreement with Lessee and shall act as an intermediary between Lessee and
any WFEF partial assignee, and (ii) unless Lessee receives notice from WFEF or
WFEF’s assignee to the contrary, Lessee’s satisfaction of its obligations under
the Lease Documents to WFEF shall be deemed to satisfy such obligations to all
Lessors.

 

(b)           Without limiting the foregoing, Lessee further acknowledges and
agrees that upon written notice of an assignment from Lessor, Lessee will pay
all Rent and any and all other amounts payable by Lessee under any Lease to such
assignee or mortgagee or as instructed by Lessor in writing upon at least ten
(10) business days’ prior notice.  Lessor agrees to provide prompt notice of any
such assignment or mortgage, and Lessee agrees to confirm in writing receipt of
any such notice of assignment as may be reasonably requested by Lessor and such
assignee or mortgagee; provided that Lessor’s failure to provide prompt notice
of any such assignment or mortgage shall not affect or otherwise impact the
effectiveness of such assignment or mortgage; provided, however, that Lessee
will be deemed to have performed a Rent payment obligation if Lessee makes such
Rent payment to the assigning Lessor before receiving notice of the related
assignment.

 

(c)           Except (i) as otherwise set forth in this Agreement and any Lease,
(ii) for the lease or any other right to use the Equipment granted under a
Project Document (including the Power Purchase Agreement) and (iii) pursuant to
the CAAA, Lessee shall not assign, sublet, hypothecate, sell or transfer the
Equipment or any interest in this Agreement or any Lease, and any attempt to do
so shall be null and void and shall constitute a Default hereunder.

 

(d)           Lessee shall not allow a Blocked Person (as defined below) or
Blocked Persons to have a fifty percent (50%) or greater ownership interest in
or control of Lessee. “Blocked Person” means any person or  entity that is now
or at any time (i) on a list of Specially Designated Nationals issued by the
Office of Foreign Assets Control (“OFAC”) of the United States Department of the
Treasury or any sectoral sanctions identification list; or (ii) whose property
or interests in property are blocked by OFAC or who is subject to sanctions
imposed by law, including any executive order or any branch or department of the
United States government; or (c) otherwise designated by the United States or
any regulator having jurisdiction or regulatory oversight over Lessor, to be a
person to whom Lessor is not permitted to extend credit or with regard to whom a
debtor relationship may result in penalties against Lessor or limitations on a
secured party’s ability to enforce a transaction.

 

26.          REPRESENTATIONS, WARRANTIES AND COVENANTS.  (a) Lessee represents
and warrants to Lessor that: (i) the execution and delivery by Lessee of this
Agreement, any Lease and any Certificate of Acceptance are duly authorized on
the part of Lessee and constitute valid obligations binding upon, and
enforceable against, Lessee; (ii) neither

 

15

--------------------------------------------------------------------------------


 

the execution and delivery of this Agreement, any Lease or any Certificate of
Acceptance, nor the due performance thereof by Lessee, including the commitment
to pay (and payment of) Rent, will result in any breach of, or constitute a
default under, or violation of, Lessee’s constitutive documents, or any material
agreement to which Lessee is a party or by which Lessee is bound that relates to
the subject matter hereof, including without limitation that certain Loan and
Security Agreement dated as of December 23, 2016 by and among Plug Power Inc.,
NY Green Bank, as lender, and certain other parties thereto, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time; (iii) Lessee is duly incorporated, validly existing and in good standing
in its state of incorporation and in any jurisdiction where the Equipment is
located; and (iv) no material approval, consent or withholding of objection is
required from any governmental authority or entity with respect to the entering
into, or performance of this Agreement, any Lease or any Certificate of
Acceptance by Lessee.

 

(b)           Lessee has provided to Lessor true and correct copies of its
constitutive documents, authorizing resolutions for the transactions
contemplated hereby, and a certificate of incumbency, each certified by a duly
appointed officer of Lessee.

 

(c)           Lessee shall not amend, modify, supplement, assign, transfer or
terminate any Project Document (including the Power Purchase Agreement), renew
(or request renewal of) the term of any Project Document (including the Power
Purchase Agreement), in each case, that affects any Equipment subject to a Lease
or enter into any agreement with respect to any Equipment after the date of the
applicable Lease, in each case, in a manner materially adverse to Lessor without
the prior written consent of Lessor (which consent shall not be unreasonably
withheld).

 

(d)           Lessee will use its commercially reasonable efforts to enforce its
rights under each Project Document (including the Power Purchase Agreement) and
shall take or omit to take any action thereunder as directed by Lessor from time
to time.

 

27.          NOTICES.  Any notice required or given hereunder shall be deemed
properly given when provided in writing (a) three (3) business days after mailed
first class, overnight, or certified mail, return receipt requested, postage
prepaid, addressed to the designated recipient at its address set forth below or
such other address as such Party may advise by notice given in accordance with
this provision or (b) upon receipt by the Party to whom addressed in writing by
personal delivery, commercial courier service, fax or other means which provides
a permanent record of the delivery of such notice.  Notices shall be delivered
to the Parties at the following addresses:

 

If to Lessee:

 

Plug Power Inc.
968 Albany Shaker Road
Latham, NY 12110
Attn: Paul Middleton

 

16

--------------------------------------------------------------------------------


 

Telephone: (518) 738-0281
Facsimile: (518) 782-7884
Email:  Paul_Middleton@plugpower.com

 

If to Lessor:

 

Wells Fargo Equipment Finance, Inc.
600 South Fourth Street
Minneapolis, MN 55415
Attn:  Account Services
Facsimile: (866) 687-5578
Email:  WFEFI@wellsfargo.com

 

28.          DOCUMENTATION.  Except for the payment of Rent set forth in the
applicable Leases, for which invoices are provided as an accommodation to Lessee
and not as a condition precedent to payment, Lessor shall use its best efforts
to provide Lessee with reasonable documentation, including, statements, tax
bills and/or invoices, evidencing payment obligations or reimbursement due to
Lessor pursuant to the terms of this Agreement.

 

29.          ANTI-MONEY LAUNDERING; INTERNATIONAL TRADE LAW COMPLIANCE.  Lessee
represents and warrants to Lessor, as of the date of this Agreement,  the date
of each advance of proceeds pursuant to this Agreement, the date of any renewal,
extension or modification of this Agreement or any Lease, and at all times until
this Agreement and each Lease has been terminated and all amounts thereunder
have been indefeasibly paid in full, that: (a) no Covered Entity (i) is a
Sanctioned Person; (ii) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person; or (iii) does business in
or with, or derives any of its operating income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(b) the proceeds of any Lease will not be used to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority; (c) the funds used to repay any
Lease are not derived from any unlawful activity; and (d) each Covered Entity is
in compliance with, and no Covered Entity engages in any dealings or
transactions prohibited by, any laws of the United States, including but not
limited to any Anti-Terrorism Laws.  Lessee covenants and agrees that it shall
immediately notify Lessor in writing upon the occurrence of a Reportable
Compliance Event.

 

As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means Lessee, its affiliates and subsidiaries, all

 

17

--------------------------------------------------------------------------------


 

guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of Lessee acting in any capacity in connection with this
Agreement or any Lease; “Reportable Compliance Event” means that any Covered
Entity becomes a Sanctioned Person, or is indicted, arraigned, investigated or
custodially detained, or receives an inquiry from regulatory or law enforcement
officials, in connection with any Anti-Terrorism Law or any predicate crime to
any Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.

 

30.          USA PATRIOT ACT NOTICE.  To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
lessee that opens an account.  What this means: when Lessee opens an account,
Lessor will ask for the business name, business address, taxpayer identifying
number and other information that will allow Lessor to identify Lessee, such as
organizational documents. For some businesses and organizations, Lessor may also
need to ask for identifying information and documentation relating to certain
individuals associated with the business or organization.

 

31.          GOVERNING LAW.  This Agreement and each Lease are entered into,
under and shall be construed in accordance with, and governed by, the laws of
the State of New York, without giving effect to conflict of laws principles. 
Each Party consents to the exclusive jurisdiction of any state or federal court
in the State of New York over any action or proceeding brought in connection
with this Agreement.  LESSEE AND LESSOR EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO WHICH LESSOR AND/OR LESSEE MAY BE PARTIES
ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS AGREEMENT.

 

32.          FINANCE LEASE STATUS.  Lessee agrees that if Article 2A-Leases of
the Uniform Commercial Code of the State of New York (the “Uniform Commercial
Code” or “UCC”) applies to this Agreement and any Lease, this Agreement and each
such Lease shall be considered a “Finance Lease” as that term is defined in
Article 2A.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE WAIVES ANY AND
ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE BY SECTIONS 508-522 OF
ARTICLE 2A OF THE UCC.

 

33.          BUSINESS DAY.  For all purposes hereof, the term “business day”
means any day which is not a Saturday, Sunday or other day on which banks are
required to close for business in the State of New York.

 

18

--------------------------------------------------------------------------------


 

34.          MISCELLANEOUS.  The captions of this Agreement are for convenience
only and shall not be read to define or limit the intent of the provision that
follows such captions.  This Agreement contains the entire agreement and
understanding between Lessor and Lessee relating to the subject matter hereof. 
Any variation or modification hereof and any waiver of any of the provisions or
conditions hereof shall not be valid unless in writing signed by an authorized
representative of the Parties hereto.  Any provision of this Agreement that is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Lessor’s failure at any time to require strict performance
by Lessee or any of the provisions hereof shall not waive or diminish Lessor’s
right thereafter to demand strict compliance therewith or with any other
provision.  This Agreement may be executed in separate counterparts, each of
which shall constitute an original, but all of which, when taken together shall
constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement or any Lease by telecopy, emailed pdf or any
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement or such Lease.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

LESSOR:

 

WELLS FARGO EQUIPMENT FINANCE, INC.

 

 

 

By:

/s/ Jacqueline McCaw

 

 

Name: Jacqueline McCaw

 

 

Title: Authorized Signer

 

 

 

LESSEE:

 

 

 

PLUG POWER INC.

 

 

 

By:

/s/ Paul B. Middleton

 

 

Name: Paul B. Middleton

 

 

Title: CFO

 

 

(Wells Fargo/Plug Power – 2017 Master Lease Agreement)

 

(Copy)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

RENTAL SCHEDULE NO. [             ]

 

This Rental Schedule dated and effective as of [      ], 201[ ] (this “Lease”)
incorporates by reference the terms and provisions of the Master Lease Agreement
dated as of June [  ], 2017 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Master Lease
Agreement”) by and between Wells Fargo Equipment Finance, Inc. (together with
its successors and assigns, “Lessor”) and Plug Power Inc. (“Lessee”).  This
Lease shall be accompanied by a Certificate of Acceptance in the form attached
as Attachment #1.

 

All terms used within this document that are defined in the Master Lease
Agreement shall have the same meaning herein.

 

1.              Description of Equipment:

 

[  ] GenDrive Fuel Cells, as more fully described on Schedule A hereto, and
located at [                     ].

 

[  ] GenKey Hydrogen Fueling System, as more fully described on Schedule A
hereto, and located at [                     ].

 

Lease Terms:

 

Initial Term: [                                     ](1)

Rental Commencement Date: [                  ], 201[ ]

Rent:  As set forth on Attachment #2 attached hereto and incorporated herein

Lessor Account Information: All payments of Rent shall be made to the following
account of Lessor [                  ](2)

 

The Initial Term of this Lease shall commence upon the Acceptance Date as
indicated on the Certificate of Acceptance (“Lease Commencement Date”) and,
unless earlier terminated pursuant to the terms of the Master Lease Agreement,
shall continue until expiration of the number of months of the Initial Term
specified above after the Rental Commencement Date, provided that if Lessee
elects or is deemed to have elected the Initial Renewal Option pursuant to
Section 14(a) of the Master Lease Agreement, then unless earlier terminated
pursuant to the terms of the Master Lease Agreement, this Lease shall continue
through the expiry of the Initial Renewal Term.  Rent shall begin accruing on
the Rental Commencement Date and shall be due and payable, along with applicable
taxes, in advance each month during the Initial Term and any Initial Renewal
Term on the dates and in the amounts specified for such date on Attachment #2.

 

Lessee shall pay Rent throughout the Initial Term and any Initial Renewal Term
in advance on each Rent payment date listed on Attachment #2 in the amount
specified under the column heading “Rent Payment” for such Rent payment date.
The Rent payable on each Rent payment date shall be applied to satisfy the
Lessee’s obligation with respect

 

--------------------------------------------------------------------------------

(1)  Initial term to be 84 months from the Lease Commencement Date.

(2)  Account information to be inserted

 

1

--------------------------------------------------------------------------------


 

to the Rent owed on each “Rental Date” for the applicable rental period, as
further set forth on Attachment #2 hereto.

 

2.              The Termination Values are as set out on Attachment #3 attached
hereto and incorporated herein.(3)

 

3.              All purchase and end of term options awarded to Lessee in
respect of this Lease shall apply to all, but not less than all, Equipment
leased under this Lease.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

(3)  Attachment #3 to include Termination Value for each month during the
Initial Term and the potential Initial Renewal Term.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Lease to be duly
executed on the date set forth below by their authorized representatives.

 

THIS LEASE CANNOT BE CANCELLED

 

LESSOR:

 

 

 

WELLS FARGO EQUIPMENT FINANCE, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

LESSEE:

 

 

 

PLUG POWER INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

Schedule A
TO EXHIBIT A

 

DESCRIPTION OF EQUIPMENT

 

Product / Model Number

 

Serial Number

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Attachment #1
TO EXHIBIT A

 

CERTIFICATE OF ACCEPTANCE

to

Rental Schedule No.                              

Dated [           ], 201[ ]

 

In compliance with the terms, conditions and provisions of the Master Lease
Agreement dated as of June [ ], 2017 (as the same may be amended, supplemented
or otherwise modified from time to time, the “Lease”) between the undersigned
(“Lessee”) and Wells Fargo Equipment Finance, Inc. (together with its successors
and assigns, “Lessor”), Lessee hereby:

 

(a)                                 certifies and warrants that all Equipment
described in the above-referenced Rental Schedule (the “Equipment”) is
delivered, inspected and fully installed, and operational as of the Acceptance
Date as indicated below;

 

(b)                                 accepts all the Equipment for all purposes
under the Lease and all attendant documents as of the date above (the
“Acceptance Date”); and

 

(c)                                  restates and reaffirms, as of the
Acceptance Date, each of the representations, warranties and covenants
heretofore given to Lessor in the Lease.

 

Lessor is hereby authorized to insert serial numbers on the above-referenced
Rental Schedule.

 

 

LESSEE:

 

PLUG POWER INC.

 

 

 

By:

 

 

Name:

 

Title:

 

5

--------------------------------------------------------------------------------


 

Attachment #2
TO EXHIBIT A

 

Rents
for Rental Schedule No. [             ]

 

Rent shall be due and payable in accordance with the following schedule.(4) 
Rent is stated exclusive of all applicable sales and/or use taxes.  Lessee is
responsible for all sales and/or use taxes on the Rent.

 

--------------------------------------------------------------------------------

(4)  Rent payments will be due monthly in advance.

 

6

--------------------------------------------------------------------------------


 

Attachment #3
TO EXHIBIT A

 

Termination Value Schedule
Rental Schedule No. [                  ]

 

7

--------------------------------------------------------------------------------